In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00019-CV


                             IN RE SILVER HAYS, RELATOR


                ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS


                                       April 1, 2021
                               ORDER OF DISMISSAL
                      Before QUINN, C.J., and PARKER and DOSS, JJ.

       Pending before the court is a petition for writ of mandamus. It involves whether

the Honorable Delwin McGee, County Court at Law for Moore County, Texas (trial court)

abused his discretion in disqualifying counsel for Silver Hays, said counsel being Briar L.

Wilcox. Hays contended it did, and Wilcox petitioned for mandamus relief on her behalf

to confirm that belief. Since the original petition was filed, the trial judge who signed the

disqualification order recused himself. Thereafter, the Honorable John B. Board was

assigned to preside over the cause. That resulted in our abating the cause to afford the

newly assigned judge opportunity to reconsider the order of disqualification, an

opportunity of which our Supreme Court approved in In re Blevins, 480 S.W.3d 542 (Tex.
2013) (orig. proceeding) (per curiam). Reconsideration occurred, and the request to

disqualify was denied and the prior order granting same was vacated. Disqualification

being denied, the original order underlying this mandamus proceeding and the argument

surrounding its propriety are moot. Consequently, we dismiss the petition for writ of

mandamus as moot.



                                                    Per Curiam




                                         2